Title: From George Washington to John Hancock, 30 July 1781
From: Washington, George
To: Hancock, John


                  sir
                     
                     Head Quarters 30th July 1781
                  
                  I did myself the Honor to address your Excellency under the 25th June last—requestg that you would be pleased to order 600, of the Militia of your State, which I Supposed to be raising under a former Requisition, to be sent to Albany for the Protection of the Northern & Western Frontier of the State of N. york—to this Letter (as indeed to several others of much earlier Date) I have not had the Honor of a Reply—so that I am to this Day uninformed if those Orders are yet given—What leads me to fear they are not, is a Letter I have Yesterday received from Govr Clinton, informg that no Militia from your State has arrived at Albany—& inclosing a Copy of Letter dated 23 inst. from — Genl Fellows to Colo. Willet, commandg on the Frontiers—in which he mentions that the Orders for Your raising Militia but recently received in that Part of the State—& that no orders had been received for any Part to march to Albany—under these Circumstances, & from a Consideration of the great Importance of supporting the Frontier by the Aid of Militia, upon the Withdraw of the Regular Troops, (which has already in great Measure taken place)—I am induced again to trouble your Excely—with my most earnest Request, that if your Orders in Concequence of my Requisition of the 25th June, have not yet issued, that they may imediately be sent forward—I am &ca 
                  
                     G.W.
                  
               